Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9 17 objected to because of the following informalities:  the claims recite the abbreviation “PCG” and “PPG” without first stating “phonocardiogram” and “photoplethysmogram”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the claim recites receiving “a set of cardiovascular signals associated with the subject” in line 4 but do not make use of or further mention these cardiovascular signals in the remainder of the claim.  Similarly, the claim recites “reclassifying, by the one or more hardware processors, the CAD subject into one of the confirmed CAD subject and the non-CAD subject based on a combination of a PPG signal classifier and a PCG signal classifier in parallel”.  The PPG signal classifier and PCG signal classifier appear out of nowhere and there is an essential missing step with regard to these signals.  Claim 3 fills in this gap by describing in better detail the type of cardiovascular signals received and how they are related to the PPG signal classifier and the PCG signal classifier but this is not currently recited in claim 1.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: limitations in the claim for one in the art to practice the invention, as claim 1 recites, “reclassifying, by the one or more hardware processors, the CAD subject into one of the confirmed CAD subject and the non-CAD subject based on a combination of a PPG signal classifier and a PCG signal classifier in parallel” but does not provide limitations in the claim regarding the criteria for how to reclassify the CAD subject into the confirmed CAD subject or the non-CAD subject based on the  combined PPG signal classifier and the PCG signal classifier in parallel.  Claim 3 partially fills in this gap by describing calculation of a first confidence score and a second confidence score obtained by utilizing a PPG signal classifier and a PCG signal classifier respectively, and reclassifying the CAD subject by selecting the highest confidence score among the first and second confidence score, but this is not currently recited in claim 1.  
Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: lines 6-7 recite, “extracting a set of PPG signal parameters from the PPG signal and a set of PCG signal parameters from the PCG signal in parallel” and lines 8-10 recite, “calculate a first confidence score and a second confidence score in parallel, wherein the first confidence score is obtained by utilizing the PPG signal classifier and the second confidence score is obtained by utilizing the PCG signal classifier”.  The gap between these steps is the link between the PPG and PCG signal parameters with regard to the PPG and PCG signal classifiers, respectively.  Paragraph [0049] of the applicant’s published specification describes the “PPG signal parameters are classified by utilizing a pre-trained PPG signal classifier to obtain a first confidence score”, and the “PCG signal parameters are classified by utilizing a pre-trained PCG signal classifier to obtain a second confidence score”, but these limitations are not currently recited in the claim for one in the art to practice the invention.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claims 9 and 17 are rejected to for the same reasons as described above for claim 1, omission amounting to a gap between the elements and omission amounting to a gap between the steps.  Claims 11 and 19, respectively partially fill in this gap.
Claims 11 and 19 are rejected to for the same reasons as described above for claim 3.
Claims 2-10, 12-18, 20 are rejected to for being dependent on claims 1, 9, or 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krishnan et al. (U PG Pub 2005/0020903)
Forrester et al. (“Early Detection of Coronary Artery Disease”)
Schmidt et al. (US PG Pub 2013/0261484)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792